DORÉ, Judge.
For the reasons this day handed down in the case of Bankston, v. Baton Rouge Bus Co., Inc., La.App., 58 So.2d 232, the judgment appealed from is hereby annulled, reversed and set aside. It is now ordered, adjudged and decreed that there now be judgment in favor of plaintiff, George Roundtree and against the defendant, Baton Rouge Bus Co., Inc., in the full and just sum of Six Thousand Four Hundred and Twenty-four and No/100 ($6,424.00) *239Dollars, with legal interest thereon from judicial demand until paid, with all costs.
It is further ordered, adjudged and decreed that there be judgment in favor of intervenor, Coal Operators Casualty Company, and against plaintiff George Round-tree and defendant Baton Rouge Bus Co., Inc., in the full and just sum of $634, with legal interest thereon from judicial demand until paid, plus such additional sums of compensation paid plaintiff. This judgment shall be paid by preference out of the judgment heretofore rendered, at the cost of defendant Baton Rouge Bus Co., Inc.